DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the pre-amendments filed by applicant on 12/18/2019 and 12/19/2019.
A) In the pre-amendment of 12/18/2019, applicant has made changes to the abstract, the specification and the claims. There is not any changes to the drawings.
Regarding to the claims, applicant has amended claims 1-6 and added a new set of claims, i.e., claims 7-14, into the application. There is not any claim being canceled from the application. As newly-added, the pending claims are claims 1-14.
B) In the amendment of 12/19/2019, applicant has amended the specification. There is not any change being made to the abstract, the drawings and the claims being provided in the pre-amendment of 12/19/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain fourteen sheets of figures 1-14 were received on 12/18/2019.  These drawings are objected by the examiner for the following reason(s).
5.	The drawings are objected to because the structure of the coupling piece/adapter as shown in figs 1 and 3 is not consistent. 
.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

8.	The disclosure is objected to because there are two sections mentioned to the figures being provided in the specification. Applicant is respectfully invited to review the specification in pages 5-6 and the amendments to the specification in the pre-amendment of 12/19/2019 on pages 3-4 in which applicant has added the section of “BRIEF DESCRIPTION OF THE DRAWINGS” to the specification after the fifth paragraph on page 1 of the original specification.
Appropriate correction is required.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “a coupling structure of a sample holder” as recited in each of claims 1 and 2;
b) “a coupling structure” as recited in each of claims 2 and 6; and
c) “a coupling structure of a sample manipulator” as recited in each of claims 1, 2 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-3 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a first coupling point … first coupling point” (lines 5-9). It is unclear how a point is able to detachable connection to a structure as claimed in the mentioned feature.
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.

b2) the similar reason as set forth in element a) above.
	c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof. 
Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al (US Patent No. 8,999,273).
Goodman et al discloses a device and a method for preparing microscopy samples.

a) a station (210) for supporting a plurality of sample holders (100) each holder is used for receiving and holding a sample (106) to be observed, see columns 10-11 and figs. 29-30;
b) each sample holder (100) comprises a coupling structure (102) which is compatible with a first coupling point (130) of an adapter (150, 160);
c) the adapter (150, 160) comprises the following features:
c1) at least one support region for reproducibly orienting the adapter (150, 160) in a mounted state in a sample holder support (192, 194, 196, 197);
c2) a first coupling point (130) formed on an upper section of the outer tube (150) for detachable connection to the coupling structure (102) of a sample holder on one side of the adapter, i.e., the top side/section of the tube (150), and a second coupling point (138), i.e., the bottom side/section of the tube (150), for detachable connection to a coupling structure (160) of a sample manipulator on a side, i.e., the bottom side/section of the tube (150), of the adapter opposite to the first coupling point; and
c3) the coupling structure (102) facilitates a detachable connection of the sample holder to the adapter by the coupling structure (102) and the first coupling point (130) of the adapter (150, 160). 	
B) Regarding to present claim 3, the first coupling point (130) of the outer tube (150) of the adapter (150, 160) connected to the coupling structure (102) via the arms (132, 134) of the tube and the tags (126) of the coupling structure (102).	

D) Regarding to present claim 8, the carrier portions are formed on only one side, i.e., the top side, of the station (210) and each of the sample holder (100) does not have any barrier to observation on the top side of the sample stage/case.
E) Regarding to present claim 9, each of the carrier portions (A-C and 1-6) comprises a hole, i.e., an aperture, for holding a sample holder (100).
17.	Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pampaloni et al (US Patent No. 9,816,916).
Pampaloni et al discloses a microscope and a method for examining microscopy samples.
A) Regarding to present claims 1-2 and 4-5, the microscope for examining microscopy samples as described in columns 9-11 and shown in figs. 1 and 3 comprises the following features:
a) a chamber (40) having a chamber wall (42) supporting a plurality of windows (44, 46) wherein the chamber supports a capillary cell (10) which is a sample holder;
b) an illumination system having lenses for guiding light to illuminate the sample located inside the capillary cell and a detecting system having lenses for guiding fluorescent light from the sample to an observer, see column 11 and fig. 6;
c) a sample holder (10) as described in columns 9-10 and shown in fig. 1 comprises the following features:

c2) an upper adapter (16a/16b) and a lower adaptor (14a/14b) for coupling to the upper open (24)/lower open (26) of the capillary section wherein each adaptor comprises the following structures:
c21) an inlet (20)/outlet (22) for proving/removing the medium onto/from the volume defined by the interior of the capillary section (12a/12b);
c22) at least one support region (15a, 15b) for reproducibly orienting the lower adapter (14a/14b) in a mounted state in a sample holder support wherein the upper region (15b) defines a first coupling point for detachable connection to a coupling structure, i.e., the interior surface of the capillary wall of the capillary section (12a/12b) wherein the upper region (15b) is formed on one side of the adapter (14a/14b), and a coupling joint formed on a side of the adapter (14a/14b) opposite to the first coupling joint wherein the second coupling joint detachably connection to a sample manipulation, i.e., the sample stage (38), see column 11 and fig. 3, which sample stage rotates to move the sample holder (10). It is noted that the coupling structure defined by the interior wall of the capillary section (14a/14b) is compatible to the circumferential outer face of the upper region (15b) of the lower adapter (14a/14b) as shown in fig. 1.
B) Regarding to present claim 3, the first coupling point, i.e., the circumferential outer face of the upper region (15b) of the lower adapter (14a/14b) connects to the coupling structure, i.e., the interior wall of the capillary section (14a/14b).

D) Regarding to present claim 12, the microscope provided by Pampaloni et al is a lightsheet microscope, see column 4.
18.	Claims 1-5, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (Japanese reference No. 2002-110078).
Fukuda discloses a sample holder for a scanning electron microscope.
A) Regarding to claims 1-5, the sample holder as described in pages 2-4 and shown in figs. 1 and 6 comprises the following features:
a) A sample chamber (A) for a microscope comprising a sample holder (ST) and an adapter (H);
b) a coupling structure defined by the dovetail projection (STa) formed on the sample holder (ST) wherein the sample holder comprises a sample holder support, i.e., the surface surrounding the dovetail projection (STa);
c) the adapter (H) comprises at least one support region, i.e., the surface surrounding the dovetail groove formed on the bottom surface of the adapter wherein the surface surrounding the dovetail groove acts as one support region for reproducibly orienting the adapter in a mounted state in a sample holder support. 
The dovetail grove formed on the bottom surface of the adapter (H) acts as a first coupling point for detachable connection to a coupling structure, i.e., the dovetail projection, of the sample holder (ST) on one side of the adapter (H), and a second coupling point, i.e., the holes (06), formed on a side of the adapter opposite to the first coupling point, i.e., the upper 
d) the coupling structure (STa) facilitates a detachable connection of the sample holder (ST) to the adapter (H) by the coupling structure, the dovetail projection (STa) formed on the sample holder (ST) and the first coupling point, the dovetail groove formed on the bottom surface of the adapter (H). 
B) Regarding to present claim 7, the sample holder comprises a sample cage (B) and a carrier portion, i.e., the rod (K). 
C) Regarding to the present claim 10, the sample cage (B) is a sample exchange chamber which as understood is configured to support a sample having a width of more than 5 mm.
D) Regarding to the present claim 11, the first coupling point, i.e., the dovetail groove formed on the bottom surface of the adapter (H) is a dovetail guide.
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pampaloni et al in view of Lippert et al (US Patent No. 8,699,133).
While Pampaloni et al discloses a microscope having an illumination system, a detecting system, a chamber (40) having a chamber wall (42) supporting a plurality of windows (44, 46) 
However, a mechanism for supporting/connecting a sample holder to a sample manipulator and for rotating the sample holder wherein the mechanism comprises a sample stage/cage and a carrier having an aperture and fastening to only one side of the sample stage/cage is known to one skilled in the art as can be seen in the mechanism for supporting and rotating the sample holder provided by Lippert et al. At columns 5-6 and shown in fig. 3, the mechanism for supporting and rotating the sample holder (2, 3, 9) located in a chamber (1) comprises a rotary belt and gear (8, 12), a mechanism arm (11), a carrier portion, i.e., the belt drive which is understood as a belt with an aperture, and the carrier is fastening to only one side of the cantilever (10) which in turn supports the sample holder (2, 3, 9). 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize a mechanism for supporting and rotating a sample holder having a sample stage/cage and a carrier portion as suggested by Lippert et al for the purpose of supporting and rotating a sample holder without allowing a motor mount to impede access to the sample from above of the chamber, see Lippert et al, columns 2-3, section of “OBJECTS OF THE INVENTION”.
21.	Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pampaloni et al in view of Knott (US Publication No. 2015/0022807).

However, a sample support for supporting a sample wherein the sample is in the form of a sphere having a diameter in the range of 3 to 6 mm is disclosed in the art as can be seen in the sample holder provided by Knott, see paragraph [003] and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the sample holder having a specimen centering device provided by Pampaloni et al for holding sample/specimen having a width of 5 or 6 mm to meet a particular application.
Conclusion
22	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THONG Q NGUYEN/Primary Examiner, Art Unit 2872